Title: From Thomas Jefferson to Joseph Coolidge, 18 November 1825
From: Jefferson, Thomas
To: Coolidge, Joseph


                        
                        
                            Monticello.
                            Nov. 18. 1825.
                    Th: Jefferson gives this Writing desk to Joseph Coolidge junr as a Memorial of affection. it was made from a drawing of his own, by Ben Randall, cabinet maker of Philadelphia, with whom he first lodged on his arrival in that city in May 1776. and is the identical one on which he wrote the Declaration of Independance, Politics, as well as Religion, has it’s superstitions. these, gaining strength with time, may, one day, give imaginary value to this relic, for it’s association with the birth of the Great charter of our Independance.